DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 9, 11, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rys et al. (hereinafter ‘Rys’, Pub. No. 2015/0113013) in view of Watkins (Patent No. 6,904,207).

	Regarding claims 1 and 8, Rys teaches a method, comprising: 
determining, by a computing device and for a plurality of content items, a plurality of content segments and closed captioning data associated with the plurality of content segments (Abstract; [0007]-[0010]; [0013]; [0017]); 
receiving a query comprising a text string associated with the closed captioning data ([0011]; [0033]-[0035]; [0057]); 
determining, based on applying the query to the closed captioning data, one or more content segments of the plurality of content segments that are associated with the text string ([0034]; [0035]; [0049]; [0050]); and 
receiving a request for a content item of the plurality of content items associated with the determined subset of content segments ([0036]-[0038]; [0060]; [0061]).  
On the other hand, Rys does not explicitly teach 
wherein the query further comprises a time range within a duration of the plurality of content segments; wherein the one or more content segments of the plurality of content segments are within the time range

However, in an analogous art, Watkins teaches a system that allows a user to find desired content based on user search. The system searches multiple sources such as DVD programs, over-the-air and online streaming content using user’s input search (Abstract; col. 2 line 61 to col. 3 line 11; col. 11 lines 9-11). The search can include multiple parameters input by the user, including text; audio; still image and the period within the content where the text/Close Caption should be in the content (col. 20 lines 9-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rys’ invention with Watkins’ feature of specifying a particular or time period within the A/V content for the benefit of allowing the user to specify or retrieve the exact portion of the content if the user knows it.

	Regarding claim 2, Rys and Watkins teach further comprising sending the one or more content segments of the plurality of content segments (Rys: [0036]).  

	Regarding claim 5, Rys and Watkins teach wherein receiving the request for the content item comprises: 
	receiving an indication of a subset of the plurality of content segments less than all of the plurality of content segments (Rys: [0034]-[0038]), and wherein the method further comprises:
extracting, from the plurality of content segments, the closed captioning data associated with the subset of the plurality of content segments (Rys: [0034]-[0038]; [0057]-[0060]); and 
sending the closed captioning data associated with the subset of the plurality of content segments and a plurality of video frames associated with the subset of the plurality of content segments (Rys: [0034]-[0038]; [0057]-[0060]).

Regarding claim 9, Rys and Watkins teach teaches further comprising: 
sending, based on the interaction with the indication, a request for the one or more content segments of the plurality of content segments (Rys: [0036]-[0038]; [0060]; [0061]); and 
receiving, based on the request, the one or more content segments of the plurality of content segments (Rys: [0036]).  

Regarding claim 11, Rys and Watkins teach wherein causing output of the one or more content segments comprises causing output of the closed captioning data associated with the application of the query (Rys: [0050]; [0061]). 

Regarding claims 15 and 19, Rys teaches a method comprising: 
extracting text data from a content program wherein the text data are divided into a plurality of text segments, wherein one or more text segments of the plurality of text segments is associated with a respective time index ([008]-[0010]; [0018]-[0022]; [0031]); 
extracting a plurality of video frames from the content program ([0034]; [0035]; [0049]; [0050]); 
associating each of the plurality of text segments with one or more of the plurality of video frames based on associating the respective time index of each of the plurality of text segments and the specific time interval ([0054]; [0055]); and 
providing one or more of the plurality of text segments and one or more of the plurality of video frames associated with the one or more of the plurality of text segments at the same time, wherein the one or more of the plurality of text segments and the one or more of the plurality of video frames are selected based on a query comprising a text string ([0034]-[0038]; [0060]; [0061]).
On the other hand, Rys does not explicitly teach wherein the query comprises a time range and the one or more content segments of the plurality of content segments are within the time range.
However, in an analogous art, Watkins teaches a system that allows a user to find desired content based on user search. The system searches multiple sources such as DVD programs, over-the-air and online streaming content using user’s input search (Abstract; col. 2 line 61 to col. 3 line 11; col. 11 lines 9-11). The search can include multiple parameters input by the user, including text; audio; still image and the period within the content where the text/Close Caption should be in the content (col. 20 lines 9-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rys’ invention with Watkins’ feature of specifying a particular or time period within the A/V content for the benefit of allowing the user to specify or retrieve the exact portion of the content if the user knows it.

Regarding claim 16, Rys and Watkins teach wherein the text data comprises closed captioning data (Rys: [0007]-[0010]).  

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rys et al. (hereinafter ‘Rys’, Pub. No. 2015/0113013) in view of Watkins (Patent No. 6,904,207) in further view of Abed (Patent No. 9,282,350).

Regarding claims 3 and 13, Rys and Watkins teach sending, based on the query, a notification associated with the one or more content segments of the plurality of content segments (Fig. 2; [0049]; [0050]). On the other hand, Rys and Watkins do not explicitly teach wherein the notification comprises a title of a content program associated with the one or more content sending of the plurality of content segments.  
On the other hand, Abed teaches a system that allows the creation/extraction of closed captioning from content, allows assembling/sending a stitched video based on user interest or concepts (col. 5 lines 10-46; col. 7 lines 11-60) and allows a user to search content using close caption (col. 7 line 11 to col. 8 line12). Abed teaches that after a user search, the system displays the query results showing the name of the program that includes the video segments matching the query with the close captioning (Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rys and Watkins’ invention with Abed’s feature of including the title of the program associated with the closed caption for the benefit of allowing the user to know the source of the segment for him/her to whether or not consume it. 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rys et al. (hereinafter ‘Rys’, Pub. No. 2015/0113013) in view of Watkins (Patent No. 6,904,207) in further view of Nam et al. (hereinafter ‘Nam’, Pub. No. 2011/0149153).

Regarding claims 4 and 14, Rys and Watkins teach all the limitations of the claims they depend on. On the other hand, they do not explicitly teach 
further comprising: sending a parameter indicative of a speed, wherein causing output of the one or more content segments of the plurality of content segments comprises: causing output of the closed captioning data associated with the one or more content segments and a plurality of video frames associated with the one or more content segments at the speed.

However, in an analogous art, Nam teaches a system for closed-captioning transmission with video content. The system processes the closed captioning and transmits it to the users using some setting values. Nam teaches that when the user repeats segmentation while changing parameter setting values due to closed caption change, result of scene search, etc. ([0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rys and Watkins’ invention with Nam’s feature of segmenting closed captioning while changing parameter setting values for the benefit of segmenting without delay when the user performs different changing parameter setting values activities.

Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rys et al. (hereinafter ‘Rys’, Pub. No. 2015/0113013) in view of Watkins (Patent No. 6,904,207) in further view of Huang et al. (Patent No. 9,621,613).

Regarding claim 6, Rys and Watkins teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach further comprising: determining a quantity of buffer time associated with the subset of the plurality of content segments; and sending, based on the quantity of buffer time, the subset of the plurality of content segments.  
However, in analogous art, Huang teaches a system that streams content adaptively based on network congestion, client’s buffer status, client’s processor load status, etc. The video content includes subtitle stream, and therefore, its transmission also depends on the factors detailed above (col. 2 line 30-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rys and Watkins’ invention to have modified Huang’s feature of transmitting content based on client’s buffer fullness for the benefit of avoiding overflow or empty buffers.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rys et al. (hereinafter ‘Rys’, Pub. No. 2015/0113013) in view of Watkins (Patent No. 6,904,207) in further view of Mo et al. (hereinafter ‘Mo’, Pub. No. 2015/0095366).

Regarding claim 12, Rys and Watkins teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach wherein the indication comprises a notification comprising a pop up message.  
However, in an analogous art, Mo teaches a system that allows a user to perform searches for content based on a topic of interest of the user (Abstract; [0008]-[0010]). The system performs the search by comparing the query with the closed caption and other data ([0009]). Once the search is done, the system lets the user know of the results through a pop up notification ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rys and Watkins’ invention with Mo’s feature of notifying a user comprising a pop up message for the benefit of getting user’s attention when watching content and allowing to keep watching content while waiting for search results.
 
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rys et al. (hereinafter ‘Rys’, Pub. No. 2015/0113013) in view of Watkins (Patent No. 6,904,207) in further view of Mohr (Patent No. 7,712,117).

Regarding claim 17, Rys and Watkins teach all the limitations of the claim they depend on. On the other hand, they do not explicitly teach
wherein the one or more text segments of the plurality of text segments and the one or more of the plurality of video frames associated with the one or more text segments are provided as an electronic program guide.  

However, in an analogous art, Mohr teaches an electronic program guide that displays multiple videos or thumbnails with corresponding closed-captioning for fast review of available content (Fig. 1A; col. 2 line 50 to col. 3 line 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rys and Watkins’ invention with Mohr’s feature of presenting multiple videos with corresponding closed captioning text for the benefit of a faster review of available content through the most popular application on a receiver.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rys et al. (hereinafter ‘Rys’, Pub. No. 2015/0113013) in view of Abed (Patent No. 9,282,350) in further view of Logan et al. (hereinafter ‘Logan’, Pub. No. 2003/0093790).

Regarding claim 18, Rys and Abed teach all the limitations of the claim they depend on. On the other hand, they do not explicitly teach
wherein the one or more text segments of the plurality of text segments and the one or more of the plurality of video frames associated with the one or more text segments of the plurality of text segments are provided as an electronic book.  
However, in an analogous art, Logan teaches a system that permits searching for content segments ([0037]; [0129]; [0142]) and displays them through a user interface, along with metadata, which can be obtained from Close-Captioned text (Fig. 5; [0154)). Logan can relate or associate multiple video segments in chapters and sub-chapters (just like a book) to be displayed on the user device ([0073]; [0194]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Menard and Ruiz-Velasco s invention with Logan’s feature of presenting the video segments on the user display with chapters, as a book, for the benefit of displaying the content in an ordered and story-like manner.
Claims 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rys et al. (hereinafter ‘Rys’, Pub. No. 2015/0113013) in view of Abed (Patent No. 9,282,350) in further view of Kendall et al. (hereinafter ‘Kendall’, Patent No. 8,736,761).

Regarding claim 20, Rys and Abed teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach wherein the one or more text segments of the plurality of text segments and the one or more of the plurality of video frames associated with the one or more text segments of the plurality of text segments are provided according to a predefined speed.
However, in an analogous art, Kendall teaches a system that allows receiving content and caption data to be displayed. Kendall teaches that the caption could be presented at predetermined speeds based on user preferences (Abstract; col. 5 lines 8-45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rys and Abed’s invention with Kendall’s feature of displaying closed captioning at predetermined speeds as per user preferences for the benefit of allowing the user to read the content at his/her reading speed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421